Exhibit Flagstone Reinsurance Holdings Limited INVESTOR FINANCIAL SUPPLEMENTFOURTH QUARTER 2008 Flagstone Reinsurance Holdings Limited Crawford House 23 Church Street HamiltonHM 11 Contact Information: Brenton Slade Chief Marketing Officer (441) 278-4303 Website Information: http://www.flagstonere.bm This reportis for informational purposes only. It should be read in conjunction with the documents that we file with the Securities and Exchange Commission ("SEC") pursuant to the Securities Act of 1933 and the Securities Exchange Act of 1934. Flagstone Reinsurance Holdings Limited FINANCIAL SUPPLEMENT TABLE OF CONTENTS Basis of Presentation i Cautionary Statement Regarding Forward-Looking Statements ii Regulation G - Non-GAAP Financial Measures iii I. Financial Highlights 1 II. Income Statements a. Consolidated Statements of (Loss) Income - Quarterly 2 b. Segment Reporting 3 c. Gross Premiums Written by Line of Business and Geographic Area of Risk 4 III. Consolidate Balance Sheets 5 IV. Investment Portfolio Composition 6 V. Loss Reserve - Paid to Incurred Analysis 7 VI. Share Analysis a. Capitalization 8 b. (Loss) Earnings Per Common Share Information - As Reported 9 c. Basic and Diluted Book Value Per Common Share Analysis 10 VII. Mont Fort Consolidation a. Balance Sheet Consolidation 11 b. Income Statement Consolidation 12 VIII. Non-GAAP Financial Measure Reconciliation 13 Flagstone Reinsurance Holdings Limited BASIS OF PRESENTATION DEFINITIONS AND PRESENTATION ● Unless otherwise noted, all data is in thousands, except for share, per share amounts and ratio information. ● The debt to capitalization ratio is an indication of the leverage of the Company.It is calculated by dividing the Company's long term debt by the total capital.Total capital represents the sum of shareholders' equity plus long term debt. ● N/A - means not applicable. ● In presenting the Company's results, management has included and discussed certain "non-GAAP" financial measures, as such term is defined in Regulation G promulgated by the SEC.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company's results of operations in a manner that allows a more complete understanding of the underlying trends in the Company's business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of such non-GAAP financial measures to their respective most directly comparable GAAP financial measures in accordance with Regulation G is included in this financial supplement. Cautionary Note Regarding Forward-Looking Statements: This report may contain, and the Company may from time to time make, written or oral “forward-looking statements” within the meaning of the U.S. federal securities laws, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. All forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and other factors, many of which are outside the Company’s control, that could cause actual results to differ materially from such statements. In particular, statements using words such as “may”, “should”, “estimate”, “expect”, “anticipate”, “intend”, “believe”, “predict”, “potential”, or words of similar import generally involve forward-looking statements. Important events and uncertainties that could cause the actual results to differ include, but are not necessarily limited to: market conditions affecting the Company’s common share price; the impact of the current unprecedented volatility in the financial markets, including the duration of the crisis and the effectiveness of governmental solutions; the weakening economy, including the impact on our customers’ businesses; fluctuations in interest rates; the effects of corporate bankruptcies on capital markets; the possibility of severe or unanticipated losses from natural or man-made catastrophes; the effectiveness of our loss limitation methods; our dependence on principal employees; the cyclical nature of the reinsurance business; the levels of new and renewal business achieved; opportunities to increase writings in our core property and specialty reinsurance and insurance lines of business and in specific areas of the casualty reinsurance market; the sensitivity of our business to financial strength ratings established by independent rating agencies; the estimates reported by cedents and brokers on pro-rata contracts and certain excess of loss contracts where the deposit premium is not specified in the contract; the inherent uncertainties of establishing reserves for loss and loss adjustment expenses, our reliance on industry loss estimates and those generated by modeling techniques; unanticipated adjustments to premium estimates; changes in the availability, cost or quality of reinsurance or retrocessional coverage; changes in general economic conditions; changes in governmental regulation or tax laws in the jurisdictions where we conduct business; the amount and timing of reinsurance recoverables and reimbursements we actually receive from our reinsurers; the overall level of competition, and the related demand and supply dynamics in our markets relating to growing capital levels in the reinsurance industry; declining demand due to increased retentions by cedents and other factors; the impact of terrorist activities on the economy; and rating agency policies and practices. These and other events that could cause actual results to differ are discussed in more detail from time to time in our filings with the SEC. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by U.S. federal securities laws. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. Flagstone Reinsurance Holdings Limited REGULATION G NON-GAAP FINANCIAL MEASURES In presenting the Company’s results, management has included and discussed non-GAAP financial measures. Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company’s results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company’s business. However, these measures should not be viewed as a substitute for those determined in accordance with GAAP. BASIC BOOK VALUE PER SHARE Basic book value per common share is defined as total shareholders’ equity divided by the number of common shares outstanding at the end of the period plus vested restricted share units, giving no effect to dilutive securities. DILUTED BOOK VALUE PER SHARE The Company has included diluted book value per common share because it takes into account the effect of dilutive securities, therefore, the Company believes it is a better measure of calculating shareholder returns than basic book value per common share. Diluted book value per common share is defined as total shareholders’ equity divided by the number of common shares and common share equivalents outstanding at the end of the period including all potentially dilutive securities such as the warrant, PSU’s and RSU’s. When the effect of securities would be anti-dilutive, these securities are excluded from the calculation of diluted book value per common share. The warrant was anti dilutive and was excluded from the calculation of diluted book value per common share as at December 31, 2008 and December 31, 2007. DILUTED NET OPERATING INCOME PER SHARE Diluted net operating income per share is defined as net income adjusted for net realized and unrealized gains (losses) - investments, net realized and unrealized gains (losses) - other, net foreign exchange losses (gains), and non-recurring items divided by diluted weighted average common shares outstanding. Flagstone Reinsurance Holdings Limited FINANCIAL HIGHLIGHTS (Unaudited) HIGHLIGHTS Three months ended Year ended December 31, 2008 December 31, 2007 December 31, 2008 December 31, 2007 Gross premiums written $ 95,246 $ 65,088 $ 781,889 $ 577,150 Net premiums written $ 84,488 $ 55,786 $ 694,698 $ 527,031 Net premiums earned $ 188,503 $ 125,270 $ 654,168 $ 477,137 Net investment income $ 3,367 $ 22,624 $ 51,398 $ 73,808 Net (loss) income $ (75,562 ) $ 51,369 $ (187,302 ) $ 167,922 Net operating income (1) $ 44,235 $ 52,818 $ 96,484 $ 155,280 Comprehensive (loss) income $ (92,441 ) $ 53,021 $ (202,999 ) $ 175,867 Loss and loss adjustment expense reserves $ 411,565 $ 180,978 $ 411,565 $ 180,978 Total shareholders' equity $ 986,013 $ 1,210,485 $ 986,013 $ 1,210,485 PER COMMON SHARE AND COMMON SHARE DATA Basic (loss) earnings per common share $ (0.89 ) $ 0.60 $ (2.20 ) $ 2.05 Diluted (loss) earnings per common share $ (0.89 ) $ 0.60 $ (2.20 ) $ 2.05 Diluted net operating income per common share(1) $ 0.52 $ 0.64 $ 1.13 $ 1.96 Basic weighted average common shares outstanding 84,878,518 85,414,160 85,328,704 81,975,384 Diluted weighted average common shares outstanding(4) 84,878,518 85,529,672 85,328,704 82,111,590 Book value per common share $ 11.61 $ 14.17 $ 11.61 $ 14.17 Diluted book value per common share $ 11.30 $ 13.87 $ 11.30 $ 13.87 Diluted book value per common share adjusted for dividends $ 11.53 $ 13.95 $ 11.53 $ 13.95 Dividend per share $ 0.04 $ 0.04 $ 0.16 $ 0.08 FINANCIAL RATIOS Growth in diluted book value per share (2) (10.1 )% 4.6 % (17.3 )% 16.8 % Loss ratio 44.6 % 24.3 % 58.1 % 40.4 % Acquisition cost ratio 14.3 % 20.8 % 16.2 % 17.2 % General and administrative expense ratio 17.0 % 19.3 % 15.1 % 15.2 % Combined ratio 75.9 % 64.4 % 89.4 % 72.8 % INVESTMENT DATA Total assets $ 2,215.970 $ 2,103,773 $ 2,215,970 $ 2,103,773 Total cash and investments(3) $ 1,709,928 $ 1,833,863 $ 1,709,928 $ 1,833,863 (1) Net operating income is defined as net (loss) income adjusted for net realized and unrealized gains (losses) – investments, net realized and unrealized gains (losses) – other, net foreign exchange losses (gains) and non-recurring items. (2) Change in diluted book value per share represents the increase in diluted book value per share in the period plus dividends declared. (3) Cash and investments represents the total cash and cash equivalents, restricted cash, fixed maturity investments, short term investments, equities, other investments, accrued interest receivable and net payable for investments purchased. (4) Dilutive share equivalents have been excluded in the weighted average common shares used for the calculation of diluted earnings per share in periods of net loss because the effect of such securities would be anti-dilutive. 1 Flagstone Reinsurance Holdings Limited CONSOLIDATED STATEMENTS OF (LOSS) INCOME -QUARTERLY(Unaudited) Quarter ended Year Ended December 31, 2008 September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 December 31, 2008 December 31, 2007 REVENUES (audited) Gross premiums written $ 95,246 $ 173,219 $ 271,178 $ 242,246 $ 65,088 $ 781,889 $ 577,150 Premiums ceded (10,758 ) (21,984 ) (38,435 ) (16,014 ) (9,302 ) (87,191 ) (50,119 ) Net premiums written 84,488 151,235 232,743 226,232 55,786 694,698 527,031 Change in net unearned premiums 104,015 37,406 (90,976 ) (90,975 ) 69,484 (40,530 ) (49,894 ) Net premiums earned 188,503 188,641 141,767 135,257 125,270 654,168 477,137 Net investment income 3,367 16,056 13,279 18,696 22,624 51,398 73,808 Net realized and unrealized (losses) gains - investments (111,778 ) (138,677 ) (9,339 ) (12,412 ) (1,573 ) (272,206 ) 17,174 Net realized and unrealized gains (losses) - other 13,761 (1,039 ) 11,132 (12,237 ) (1,985 ) 11,617 (9,821 ) Other income 2,946 1,418 2,127 1,724 2,926 8,215 5,811 Total revenues 96,799 66,399 158,966 131,028 147,262 453,192 564,109 EXPENSES Loss and loss adjustment expenses 84,051 199,768 56,298 39,767 30,415 379,884 192,859 Acquisition costs 26,907 27,452 27,210 24,165 26,054 105,734 82,292 General and administrative expenses 27,537 27,839 21,025 22,950 22,286 99,351 64,325 Stock based compensation expense 4,455 (11,568 ) 3,189 3,599 1,943 (325 ) 8,136 Interest expense 4,626 3,722 4,609 5,340 6,020 18,297 18,677 Net foreign exchange losses (gains) 18,215 8,331 1,630 (6,699 ) (2,109 ) 21,477 (5,289 ) Total expenses 165,791 255,544 113,961 89,122 84,609 624,418 361,000 (Loss) income before income taxes, minority interest and interest in earnings of equity investments (68,992 ) (189,145 ) 45,005 41,906 62,653 (171,226 ) 203,109 Provision for income tax 714 (585 ) (442 ) (865 ) (432 ) (1,178 ) (783 ) Minority interest (6,460 ) 3,657 (2,615 ) (8,181 ) (10,852 ) (13,599 ) (35,794 ) Interest in (loss) earnings of equity investments (824 ) (475 ) - - - (1,299 ) 1,390 NET (LOSS) INCOME (1) $ (75,562 ) $ (186,548 ) $ 41,948 $ 32,860 $ 51,369 $ (187,302 ) $ 167,922 Change in currency translation adjustment (16,457 ) 5,833 (2,766 ) (1,420 ) 1,652 (14,810 ) 7,945 Change in defined benefit pension plan - obligation (422 ) 57 27 (549 ) - (887 ) - COMPREHENSIVE (LOSS) INCOME (92,441 ) (180,658 ) 39,209 30,891 53,021 (202,999 ) 175,867 KEY RATIOS Loss ratio 44.6 % 105.9 % 39.7 % 29.4 % 24.3 % 58.1 % 40.4 % Acquisition cost ratio 14.3 % 14.6 % 19.2 % 17.9 % 20.8 % 16.2 % 17.2 % General and administrative ratio(2) 17.0 % 8.6 % 17.1 % 19.6 % 19.3 % 15.1 % 15.2 % Combined ratio 75.9 % 129.1 % 76.0 % 66.9 % 64.4 % 89.4 % 72.8 % PER COMMON SHARE DATA Weighted average common shares outstanding - basic 84,878,518 85,499,283 85,470,205 85,469,270 85,414,160 85,328,704 81,975,384 Weighted average common shares outstanding - diluted 84,878,518 85,499,283 85,638,506 85,690,742 85,529,672 85,328,704 82,111,590 Net (loss) income per common share outstanding - basic $ (0.89 ) $ (2.18 ) $ 0.49 $ 0.38 $ 0.60 $ (2.20 ) $ 2.05 Net (loss) income per common share outstanding - diluted $ (0.89 ) $ (2.18 ) $ 0.49 $ 0.38 $ 0.60 $ (2.20 ) $ 2.05 (1) Effective January 1, 2007, the Company elected to adopt FAS 157 and FAS 159. As a result of this election, all changes in unrealized gains (losses) associated with our fixed maturity, short term, equity and other investments are included in net income.(2) The General and administrative expense ratio is inclusive of General and administrative expenses and Stock based compensation expense. 2 Flagstone Reinsurance Holdings Limited SEGMENT REPORTING (Unaudited) Three Months Ended December 31, 2008 Three Months Ended December 31, 2007 Reinsurance Insurance Inter segment Eliminations(1) Total Reinsurance Insurance Inter segmentEliminations(1) Total Gross premiums written $ 86,566 $ 13,438 $ (4,758 ) $ 95,246 $ 53,986 $ 10,979 $ 123 $ 65,088 Premiums ceded (7,942 ) (7,574 ) 4,758 (10,758 ) (1,530 ) (8,463 ) 691 (9,302 ) Net written premiums 78,624 5,864 - 84,488 52,456 2,516 814 55,786 Net premiums earned $ 186,509 $ 1,994 $ - $ 188,503 $ 118,936 $ 5,991 $ 343 $ 125,270 Other insurance related income (151 ) 5,085 (3,624 ) 1,310 342 1,824 - 2,166 Loss and loss adjustment expenses 83,192 859 - 84,051 29,159 869 387 30,415 Acquisition costs 26,619 3,912 (3,624 ) 26,907 23,056 3,040 (42 ) 26,054 General and administrative expenses 29,296 2,696 - 31,992 22,332 1,899 (2 ) 24,229 Underwriting Income $ 47,251 $ (388 ) $ - $ 46,863 $ 44,731 $ 2,007 $ - $ 46,738 Loss ratio (2) 44.6 % 12.1 % 44.6 % 24.5 % 11.1 % 24.3 % Acquisition cost ratio (2) 14.3 % 55.3 % 14.3 % 19.4 % 38.9 % 20.8 % General and administrative expense ratio (2) 15.7 % 38.1 % 17.0 % 18.8 % 24.3 % 19.3 % Combined ratio (2) 74.6 % 105.5 % 75.9 % 62.7 % 74.3 % 64.4 % Total Assets $ 2,167,853 $ 48,117 $ 2,215,970 $ 2,034,077 $ 69,696 $ 2,103,773 Year Ended December 31, 2008 Year Ended December 31, 2007 Reinsurance Insurance Inter segment Eliminations(1) Total Reinsurance Insurance Inter segment Eliminations(1) Total Gross premiums written $ 740,169 $ 76,926 $ (35,206 ) $ 781,889 $ 544,255 $ 33,026 $ (131 ) $ 577,150 Premiums ceded (46,638 ) (75,759 ) 35,206 (87,191 ) (30,592 ) (20,375 ) 848 (50,119 ) Net written premiums 693,531 1,167 - 694,698 513,663 12,651 717 527,031 Net premiums earned $ 641,500 $ 12,668 $ - $ 654,168 $ 464,200 $ 13,031 $ (94 ) $ 477,137 Other insurance related income 305 13,247 (9,691 ) 3,861 1,182 3,246 - 4,428 Loss and loss adjustment expenses 377,228 2,656 - 379,884 191,269 1,590 - 192,859 Acquisition costs 101,528 13,897 (9,691 ) 105,734 75,880 6,506 (94 ) 82,292 General and administrative expenses 90,026 9,000 - 99,026 68,929 3,532 - 72,461 Underwriting Income $ 73,023 $ 362 $ - $ 73,385 $ 129,304 $ 4,649 $ - $ 133,953 Loss ratio (2) 58.8 % 10.2 % 58.1 % 41.2 % 9.8 % 40.4 % Acquisition cost ratio (2) 15.8 % 53.6 % 16.2 % 16.3 % 40.0 % 17.2 % General and administrative expense ratio (2) 14.0 % 34.7 % 15.1 % 14.9 % 21.7 % 15.2 % Combined ratio (2) 88.6 % 98.5 % 89.4 % 72.4 % 71.5 % 72.8 % Total Assets $ 2,167,853 $ 48,117 $ 2,215,970 $ 2,034,077 $ 69,696 $ 2,103,773 (1) Inter segment eliminations for 2008 relate to a quota share arrangement between Flagstone Suisse and Island Heritage. For 2007 the eliminations relate to reinsurance purchased by Island Heritage from Flagstone. (2) For insurance segment all ratios calculated using expenses divided by net premiums earned plus other insurance related income. 3 Flagstone Reinsurance Holdings Limited GROSS PREMIUMS WRITTEN BY LINE OF BUSINESS AND GEOGRAPHIC AREA OF RISK (Unaudited) Three months ended December 31, 2008 Three months ended December 31, 2007 Gross premiums written % of total Gross premiums written % of total Line of Business Property catastrophe $ 31,612 33.2 % $ 26,632 40.9 % Property 15,357 16.1 % 10,030 15.4 % Short-tail specialty and casualty 34,839 36.6 % 17,323 26.6 % Insurance 13,438 14.1 % 11,103 17.1 % Total $ 95,246 100.0 % $ 65,088 100.0 % Yearended December 31, 2008 Yearended December 31, 2007 Gross premiums written % of total Gross premiums written % of total Line of Business Property catastrophe $ 457,549 58.5 % $ 378,671 65.6 % Property 94,706 12.1 % 94,503 16.4 % Short-tail specialty and casualty 152,708 19.5 % 71,081 12.3 % Insurance 76,926 9.9 % 32,895 5.7 % Total $ 781,889 100.0 % $ 577,150 100.0 % Threemonthsended December 31, 2008 Three monthsended December 31, 2007 Gross premiums written % of total Gross premiums written % of total Geographic area of risk insured(1) Caribbean(2) $ 14,269 15.0 % $ 12,315 18.9 % Europe 19,824 20.8 % 13,263 20.4 % Japan and Australasia 1,833 1.9 % 676 1.0 % North America 20,503 21.5 % 20,720 31.8 % Worldwide risks(3) 33,352 35.0 % 16,420 25.2 % Other 5,465 5.8 % 1,694 2.7 % Total $ 95,246 100.0 % $ 65,088 100.0 % Yearended December 31, 2008 Yearended December 31, 2007 Gross premiums written % of total Gross premiums written % of total Geographic area of risk insured(1) Caribbean(2) $ 88,482 11.3 % $ 48,103 8.3 % Europe 104,185 13.4 % 79,894 13.8 % Japan and Australasia 47,866 6.1 % 39,547 6.9 % North America 359,684 46.0 % 297,928 51.6 % Worldwide risks(3) 153,442 19.6 % 99,365 17.2 % Other 28,230 3.6 % 12,313 2.2 % Total $ 781,889 100.0 % $ 577,150 100.0 % (1)Except as otherwise noted, each of these categories includes contracts that cover risks located primarily in the designated geographic area. (2)Gross premiums written related to the insurance segment are included in the Caribbean geographic area. (3)This geographic area includes contracts that cover risks in two or more geographic zones. 4 Flagstone Reinsurance Holdings Limited CONSOLIDATED BALANCE SHEETS (Unaudited) As at December 31, 2008 September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 ASSETS Investments: Fixed maturity investments, at fair value $ 784,355 $ 697,839 $ 804,798 $ 709,393 $ 1,109,105 Short term investments, at fair value 30,413 29,888 20,196 70,956 23,616 Equity investments, at fair value 5,313 78,426 107,935 86,854 74,357 Other investments 54,655 423,144 464,141 322,907 293,166 Total investments 874,736 1,229,297 1,397,070 1,190,110 1,500,244 Cash and cash equivalents 783,705 635,623 562,816 710,663 362,622 Restricted cash 42,403 - - - 2,832 Premium balances receivable 218,287 275,778 314,456 205,683 136,555 Unearned premiums ceded 31,119 41,789 39,682 18,348 14,608 Reinsurance recoverable 16,422 14,599 1,481 1,683 1,355 Accrued interest receivable 7,226 5,854 7,214 6,225 9,915 Receivable for investments sold 9,634 31,749 2,942 5,660 - Deferred acquisition costs 44,601 52,502 51,467 37,290 30,607 Funds withheld 14,433 11,915 10,096 10,361 6,666 Goodwill, intangibles andother assets 173,404 116,110 85,952 55,862 38,369 TOTAL ASSETS $ 2,215,970 $ 2,415,216 $ 2,473,176 $ 2,241,885 $ 2,103,773 LIABILITIES Loss and loss adjustment expense reserves $ 411,565 $ 392,462 $ 233,596 $ 200,602 $ 180,978 Unearned premiums 270,891 350,786 389,223 276,823 175,607 Insurance and reinsurance balances payable 31,123 32,984 33,749 13,207 12,088 Payable for investments purchased 7,776 4,944 6,162 23,843 41,750 Long term debt 252,575 252,838 255,037 266,375 264,889 Other liabilites 58,577 104,772 79,302 33,375 33,198 TOTAL LIABILITIES 1,032,507 1,138,786 997,069 814,225 708,510 Minority Interest (1) 197,450 192,011 195,923 186,098 184,778 SHAREHOLDERS' EQUITY Common voting shares 848 853 853 853 853 Additional paid-in capital 897,344 899,920 911,964 909,026 905,316 Accumulated other comprehensive (loss) income (8,271 ) 8,608 2,718 5,457 7,426 Retained earnings 96,092 175,038 364,649 326,226 296,890 TOTAL SHAREHOLDERS' EQUITY 986,013 1,084,419 1,280,184 1,241,562 1,210,485 TOTAL LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS' EQUITY $ 2,215,970 $ 2,415,216 $ 2,473,176 $ 2,241,885 $ 2,103,773 Basic book value per common share $ 11.61 $ 12.68 $ 14.97 $ 14.53 $ 14.17 Diluted book value per common share $ 11.30 $ 12.62 $ 14.53 $ 14.08 $ 13.87 Diluted book value per common share adjusted for dividends declared $ 11.53 $ 12.82 $ 14.68 $ 14.20 $ 13.95 Debt to total capitalization(2) 20.4 % 18.9 % 16.6 % 17.7 % 18.0 % (1) Minority interest includes Mont Fort Re (see Pages 11 and 12 for additional information) , Island Heritage and Flagstone Reinsurance Africa. (2) Comprises long term debt divided by the sum of long term debt plus shareholders' equity. 5 Flagstone Reinsurance Holdings Limited INVESTMENT PORTFOLIO COMPOSITION (Unaudited) As at TYPE OF INVESTMENT December 31, 2008 September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 U.S. government and agency securities $ 486,841 55.7 % $ 407,658 33.2 % $ 453,670 32.5 % $ 273,010 22.9 % $ 493,969 32.9 % Corporates 140,424 16.0 % 123,488 10.1 % 147,045 10.5 % 184,975 15.5 % 260,692 17.4 % Non US government and government agencies 15,206 1.8 % 2,759 0.2 % 2,351 0.2 % 363 0.1 % 558 0.1 % Mortgage-backed securities 112,074 12.8 % 119,503 9.7 % 128,961 9.2 % 111,792 9.4 % 198,734 13.2 % Asset-backed securities 29,810 3.4 % 44,431 3.6 % 72,771 5.2 % 139,253 11.7 % 155,152 10.3 % Total fixed maturities 784,355 89.7 % 697,839 56.8 % 804,798 57.6 % 709,393 59.6 % 1,109,105 73.9 % Other investments 54,655 6.2 % 423,144 34.4 % 464,141 33.2 % 322,907 27.1 % 293,166 19.5 % Total 839,010 95.9 % 1,120,983 91.2 % 1,268,939 90.8 % 1,032,300 86.7 % 1,402,271 93.4 % Equity securities 5,313 0.6 % 78,426 6.4 % 107,935 7.8 % 86,854 7.3 % 74,357 5.0 % Short term investments 30,413 3.5 % 29,888 2.4 % 20,196 1.4 % 70,956 6.0 % 23,616 1.6 % Total $ 874,736 100.0 % $ 1,229,297 100.0 % $ 1,397,070 100.0 % $ 1,190,110 100.0 % $ 1,500,244 100.0 % CREDIT QUALITY OF FIXED MATURITIES AND SHORT TERM INVESTMENTS AAA $ 677,294 83.1 % $ 604,025 83.0 % $ 672,160 81.5 % $ 581,871 74.6 % $ 843,980 74.5 % AA 24,868 3.1 % 44,598 6.1 % 55,325 6.7 % 77,942 10.0 % 117,704 10.4 % A 81,849 10.1 % 52,850 7.3 % 70,977 8.6 % 102,296 13.1 % 148,239 13.1 % BBB 30,434 3.7 % 26,053 3.6 % 26,233 3.2 % 17,873 2.3 % 22,798 2.0 % Below investment grade 323 0.0 % 201 0.0 % 299 0.0 % 367 0.0 % - 0.0 % Total $ 814,768 100.0 % $ 727,727 100.0 % $ 824,994 100.0 % $ 780,349 100.0 % $ 1,132,721 100.0 % MATURITY PROFILE OF FIXED MATURITIES AND SHORT TERM INVESTMENTS Within one year $ 96,660 11.9 % $ 102,188 14.1 % $ 65,864 8.0 % $ 122,878 15.7 % $ 57,033 5.0 % From one to five years 301,166 37.0 % 230,842 31.7 % 214,970 26.1 % 214,142 27.4 % 372,338 32.9 % From five to ten years 142,939 17.5 % 118,504 16.3 % 203,960 24.7 % 118,191 15.2 % 209,821 18.5 % Above ten years 132,119 16.2 % 112,259 15.4 % 138,468 16.8 % 74,093 9.5 % 139,643 12.3 % Asset-backed and mortgage-backed securities 141,884 17.4 % 163,934 22.5 % 201,732 24.4 % 251,045 32.2 % 353,886 31.3 % Total $ 814,768 100.0 % $ 727,727 100.0 % $ 824,994 100.0 % $ 780,349 100.0 % $ 1,132,721 100.0 % Average credit quality AA+ AA+ AA+ AA+ AA+ OTHER INVESTMENTS Alliance Re $ - $ 15,049 $ 6,846 $ - $ - Real estate investment trusts - 56,308 69,679 11,079 12,204 Investment funds 9,805 30,237 31,268 30,834 31,249 Catastrophe bonds 39,174 39,888 40,081 36,652 36,619 Fixed income fund - 281,662 316,267 244,342 212,982 Other investment 5,676 - - - 112 Total $ 54,655 $ 423,144 $ 464,141 $ 322,907 $ 293,166 6 Flagstone Reinsurance Holdings Limited RESERVE FOR LOSSES AND LOSS EXPENSES: PAID TO INCURRED ANALYSIS (Unaudited) Three months ended December 31, 2008 Three months ended September 30, 2008 Three months ended June 30, 2008 Loss and loss adjustment expenses reserves Gross Recoveries Net Gross Recoveries Net Gross Recoveries Net Beginning of period $ 392,462 $ (14,599 ) $ 377,863 $ 233,596 $ (1,481 ) $ 232,115 $ 200,602 $ (1,683 ) $ 198,919 Incurred 79,931 4,120 $ 84,051 212,395 (12,627 ) 199,768 57,331 (1,034 ) 56,297 Other (1) (2) (3) 58,455 (7,446 ) $ 51,009 (9,006 ) (828 ) (9,834 ) 5,284 - 5,284 Paid (119,283 ) 1,503 $ (117,780 ) (44,523 ) 337 (44,186 ) (29,621 ) 1,236 (28,385 ) End of period $ 411,565 $ (16,422 ) $ 395,143 $ 392,462 $ (14,599 ) $ 377,863 $ 233,596 $ (1,481 ) $ 232,115 Paid to incurred percentage 149.2 % -36.5 % 140.1 % 21.0 % 2.7 % 22.1 % 51.7 % 119.5 % 50.4 % Three months endedMarch 31, 2008 Three months ended December 31, 2007 Loss and loss adjustment expenses reserves Gross Recoveries Net Gross Recoveries Net Beginning of period $ 180,978 $ (1,355 ) $ 179,623 $ 161,442 $ (1,007 ) $ 160,435 Incurred 40,101 (334 ) 39,767 31,159 (744 ) 30,415 Other (1) 39 - 39 (352 ) - (352 ) Paid (20,516 ) 6 (20,510 ) (11,271 ) 396 (10,875 ) End of period $ 200,602 $ (1,683 ) $ 198,919 $ 180,978 $ (1,355 ) $ 179,623 Paid to incurred percentage 51.2 % 1.8 % 51.6 % 36.2 % 53.2 % 35.8 % (1) This amount represents the movement in reserves as a result of foreign exchange movements and the reserves acquired upon acquisition of the controlling interest in Island Heritage. (2) For the three months ended June 30, 2008 this amount includes the loss reserves acquired through the Flagstone Reinsurance Africa acquisition in June 2008. (3) For the three months ended December 31, 2008 this amount includes the net loss reserves acquired through the Flagstone Alliance acquisition in October 7 Flagstone Reinsurance Holdings Limited CAPITALIZATION (Unaudited) As at December 31, 2008 September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 Long term debt $ 252,575 $ 252,838 $ 255,037 $ 266,375 $ 264,889 Shareholders' equity 986,013 1,084,419 1,280,184 1,241,562 1,210,485 Total Capitalization $ 1,238,588 $ 1,337,257 $ 1,535,221 $ 1,507,937 $ 1,475,374 Leverage ratio: Debt to total capitalization 20.4 % 18.9 % 16.6 % 17.7 % 18.0 % December 31, 2008 December 31, 2007 Debt or Facility Principal Outstanding Debt or Facility Principal Outstanding Debt and financing arrangements Junior Subordinated Deferrable Interest Notes (a) $ 25,000 $ 25,000 $ 25,000 $ 25,000 Junior Subordinated Deferrable Interest Notes (b) $ 88,750 $ 88,750 $ 100,000 $ 100,000 Deferrable Interest Debentures (c) $ 120,000 $ 120,000 $ 120,000 $ 120,000 Deferrable Interest Debentures (d) € 13,000 € 13,000 € 13,000 € 13,000 Other long term debt $ 945 $ 755 $ 945 $ 883 Letter of credit facility (e) $ 400,000 $ 285,737 $ 400,000 $ 72,229 Letter of credit facility (f) $ 200,000 $ - $ 200,000 $ - Notes: (a) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 310 basis points per annum reset quarterly.The notes mature on September 15, 2037 and may be called at par by the Issuer at any time after September 15, 2012. (b) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 300 basis points per annum reset quarterly.The notes mature on July 30, 2037 and may be called at par by the Issuer at any time after July 30, 2012. (c) The Deferrable Interest Debentures have a floating rate equal to LIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, (d) The Deferrable Interest Debentures have a floating rate equal to EURIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (e) $400.0 million uncommitted letter of credit facility agreement with Citibank N.A.The drawn amount of the facility at December 31, 2008 was secured by $327.2 million of fixed maturity securities from the Company's investment portfolio.On January 22, 2009, Flagstone Suisse entered into a secured $450.0 million standby letter of credit facilty with Citibank Europe Plc.This facility replaces the existing $400.0 million LOC. (f) $200.0 million uncommitted letter of credit facility agreement with Wachovia Bank, N.A.If drawn upon, the utilized portion of the facility will be secured by an appropriate portion of securities from the Company’s investment portfolio. 8 Flagstone Reinsurance Holdings Limited (LOSS) EARNINGS PER COMMON SHARE INFORMATION - AS REPORTED, GAAP (Unaudited) Three months ended Year Ended December 31, 2008 December 31, 2007 December 31, 2008 December 31, 2007 Net (loss) income available to common shareholders $ (75,562 ) $ 51,369 $ (187,302 ) $ 167,922 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic weighted average common shares outstanding (1) 84,878,518 85,414,160 85,328,704 81,975,384 Dilutive share equivalents: Unvested performance share units (2) - Weighted average unvested restricted share units (3) - 115,512 - 136,206 Diluted weighted average common shares outstanding 84,878,518 85,529,672 85,328,704 82,111,590 (LOSS) EARNINGS PER COMMON SHARE Basic $ (0.89 ) $ 0.60 $ (2.20 ) $ 2.05 Diluted $ (0.89 ) $ 0.60 $ (2.20 ) $ 2.05 (1) Includes weighted average vested restricted share units (2) Effective January 1, 2007 and in accordance with SFAS 128, we determined that the PSUs should not be included in the calculation of diluted EPS until the end of the performance period, when the numbers of shares issuable under the PSU Plan will be known. As at December 31, 2008, there were 2,189,982 PSUs expected to vest under the PSU Plan. (3) Dilutive share equivalents have been excluded in the weighted average common shares used for the calculation of earnings per share in periods of net loss because the effect of such securities would be anti-dilutive.The number of anti-dilutive share equivalents that have been excluded in the computation of diluted earnings per share for the three and twelve months ended December 31, 2008, were 166,443 and 243,124 respectively. 9 Flagstone Reinsurance Holdings Limited NON-GAAP FINANCIAL MEASURES RECONCILIATION BASIC AND DILUTED BOOK VALUE PER COMMON SHARE (Unaudited) As at December 31, 2008 September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 DILUTIVE COMMON SHARES AS IF OUTSTANDING Common shareholders' equity $ 986,013 $ 1,084,419 $ 1,280,184 $ 1,241,562 $ 1,210,485 Cumulative dividends declared $ 20,473 $ 17,090 $ 14,026 $ 10,501 $ 6,977 Common shares outstanding 84,801,732 85,346,325 85,346,325 85,316,924 85,309,107 add in: vested restricted share units 135,476 152,958 152,958 152,958 105,060 Total common shares and common share equivalents outstanding 84,937,208 85,499,283 85,499,283 85,469,882 85,414,167 Basic book value per common share $ 11.61 $ 12.68 $ 14.97 $ 14.53 $ 14.17 Basic book value per common share adjusted for dividends $ 11.85 $ 12.88 $ 15.14 $ 14.65 $ 14.25 Diluted book value on an "as if converted basis" Common shareholders' equity $ 986,013 $ 1,084,419 $ 1,280,184 $ 1,241,562 $ 1,210,485 add in: proceeds on exercise of warrant (1) - Adjusted shareholders' equity $ 986,013 $ 1,084,419 $ 1,280,184 $ 1,241,562 $ 1,210,485 Cumulative dividends declared $ 20,473 $ 17,090 $ 14,026 $ 10,501 $ 6,977 As if converted diluted shares outstanding Common shares and share equivalents outstanding 84,937,208 85,499,283 85,499,283 85,469,882 85,414,167 add in: vesting of performance share units 2,189,982 105,822 2,312,658 2,308,658 1,658,700 vesting of restricted share units 147,400 301,746 324,550 379,600 221,550 Diluted common shares outstanding 87,274,590 85,906,851 88,136,491 88,158,140 87,294,417 Diluted book value per common share $ 11.30 $ 12.62 $ 14.53 $ 14.08 $ 13.87 Diluted book value per common share adjusted for dividends (2) $ 11.53 $ 12.82 $ 14.68 $ 14.20 $ 13.95 DILUTIVE COMMON SHARES TREASURY STOCK METHOD Common shareholders' equity $ 1,280,184 $ 1,241,562 $ 1,210,485 $ 1,085,845 Basic common shares outstanding 85,346,325 85,316,924 85,309,107 85,297,891 Book value per common share $ 15.14 $ 14.68 $ 14.32 $ 15.18 Diluted book value on an "treasury stock method" Common shareholders' equity $ 1,280,184 $ 1,241,562 $ 1,210,485 $ 1,085,845 Common shares outstanding 85,499,283 85,469,882 85,414,167 85,297,891 add in: dilutive warrants - vesting of performance units 2,312,658 2,308,658 1,658,700 1,538,000 vesting of restricted stock 324,550 379,600 221,550 - less: warrants bought back via treasury method - forfeited performance units (4,000 ) (4,000 ) (4,000 ) forfeited restricted stock (2,800 ) (2,800 ) (2,800 ) Diluted common shares outstanding 88,136,491 88,158,140 87,294,417 87,162,429 - Diluted book value per common share $ 14.53 $ 14.08 $ 13.87 $ 12.46 Change in diluted book value per share: Quarter (10.5 )% (13.1 )% 3.1 % 1.6 % 4.3 % Change in diluted book value per share adjusted for dividends (3): Quarter (10.1 )% (12.7 )% 3.4 % 1.8 % 4.6 % Change in diluted book value per share adjusted for dividends (3): Rolling 12 months (17.3 )% (3.8 )% 17.9 % 15.3 % 16.8 % Annualized change in diluted book value per share adjusted for dividends since inception 5.4 % 10.0 % 17.3 % 17.6 % 19.0 % (1) Diluted book value per share incorporates the assumption that the warrant would not be exercised at the end of any period where the share price is less than the strike price. (2) Diluted book value per common share adjusted for dividends is calculated by dividing common shareholders' equity by the sum of cumulative dividends declared and diluted common shares outstanding. (3) Change in diluted book value adjusted for dividends is the internal rate of return of the increase in diluted book value per share in the period plus dividends declared. 10 Flagstone Reinsurance Holdings Limited SUMMARY CONSOLIDATING BALANCE SHEET - MONT FORT (unaudited) As at December 31, 2008 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated ASSETS Investments: Fixed maturity investments, at fair value $ 748,946 $ 35,409 $ - $ 784,355 Short term investments, at fair value 30,413 - - 30,413 Equity investments, at fair value 5,313 - - 5,313 Other investments 56,201 - (1,546 ) 54,655 Total investments 840,873 35,409 (1,546 ) 874,736 Cash and cash equivalents 634,833 148,872 - 783,705 Restricted cash 42,403 - - 42,403 Premium balances receivable 226,048 745 (8,506 ) 218,287 Unearned premiums ceded 31,119 - - 31,119 Reinsurance recoverable 16,422 - - 16,422 Accrued interest receivable 6,747 479 - 7,226 Receivable for investments sold 9,634 - - 9,634 Deferred acquisition costs 44,601 - - 44,601 Funds withheld 14,433 - - 14,433 Goodwill, intangibles and other assets 173,103 301 - 173,404 Due from related parties 3,581 (3,581 ) - - TOTAL ASSETS $ 2,043,797 $ 182,225 $ (10,052 ) $ 2,215,970 LIABILITIES Loss and loss adjustment expense reserves $ 411,565 $ - $ - $ 411,565 Unearned premiums 270,891 - - 270,891 Insurance and reinsurance balance payable 31,754 7,875 (8,506 ) 31,123 Payable for investments purchased 7,776 - - 7,776 Long term debt 252,575 - - 252,575 Other liabilites 58,544 33 - 58,577 TOTAL LIABILITIES 1,033,105 7,908 (8,506 ) 1,032,507 Minority Interest 24,679 - 172,771 197,450 SHAREHOLDERS' EQUITY Common voting shares 848 1,400 (1,400 ) 848 Additional paid-in capital 897,344 121,718 (121,718 ) 897,344 Accumulated other comprehensive (loss) (8,271 ) - - (8,271 ) Retained earnings 96,092 51,199 (51,199 ) 96,092 TOTAL SHAREHOLDERS' EQUITY 986,013 174,317 (174,317 ) 986,013 TOTAL LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS' EQUITY $ 2,043,797 $ 182,225 $ (10,052 ) $ 2,215,970 11 Flagstone Reinsurance Holdings Limited SUMMARY CONSOLIDATING INCOME STATEMENTS - MONT FORT (unaudited) YTD December 31, 2008 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated REVENUES Gross premiums written $ 781,889 $ 15,495 $ (15,495 ) $ 781,889 Premiums ceded (102,686 ) - 15,495 (87,191 ) Net premiums written 679,203 15,495 - 694,698 Change in net unearned premiums (45,671 ) 5,141 - (40,530 ) Net premiums earned 633,532 20,636 - 654,168 Net investment income 46,142 5,256 - 51,398 Net realized and unrealized (losses) gains - investments (275,817 ) 3,611 - (272,206 ) Net realized and unrealized gains - other 11,617 - - 11,617 Other income 12,451 (3,122 ) (1,114 ) 8,215 Total revenues 427,925 26,381 (1,114 ) 453,192 EXPENSES Loss and loss adjustment expenses 370,156 9,728 - 379,884 Acquisition costs 104,492 2,358 (1,116 ) 105,734 General and administrative expenses 98,938 88 - 99,026 Interest expense 18,297 - - 18,297 Net foreign exchange losses 21,477 - - 21,477 Total expenses 613,360 12,174 (1,116 ) 624,418 Income before income taxes, minority interest and interest in earnings of equity investments (185,435 ) 14,207 2 (171,226 ) Provision for income tax (1,178 ) - - (1,178 ) Minority interest 581 - (14,180 ) (13,599 ) Interest in earnings of equity investments (1,270 ) (29 ) (1,299 ) NET INCOME $ (187,302 ) $ 14,207 $ (14,207 ) $ (187,302 ) Change in currency translation adjustment (14,810 ) - - (14,810 ) Change in defined benefit pension plan obligation (887 ) - - (887 ) COMPREHENSIVE LOSS $ (202,999 ) $ 14,207 $ (14,207 ) $ (202,999 ) KEY RATIOS Loss ratio 58.4 % 58.1 % Acquisition cost ratio 16.5 % 16.2 % General and administrative expense ratio 15.6 % 15.1 % Combined ratio 90.5 % 89.4 % 12 Flagstone Reinsurance Holdings Limited NON-GAAP
